            Case 2:20-cv-00647-APG-NJK Document 62
                                                61 Filed 04/12/21
                                                         04/09/21 Page 1 of 3
                                                                            4



 1   CARPENTER HAZLEWOOD,
     DELGADO & BOLEN, LLP
 2   Gregory A. Stein, NV Bar # 13592
     1400 East Southern Avenue, Suite 400
 3   Tempe, Arizona 85282
     Telephone: (480) 427-2800
 4   Facsimile: (480) 427-2801
     minuteentries@carpenterhazlewood.com
 5   greg.stein@carpenterhazlewood.com

 6   MARQUIS AURBACH COFFING
     Jack Chen Min Juan, NV Bar # 6367
 7   Kathleen A. Wilde, NV Bar # 12522
     10001 Park Run Drive
 8   Las Vegas, Nevada 89145
     Telephone: (702) 382-0711
 9   Facsimile: (702) 382-5816
     jjuan@maclaw.com
10   kwilde@maclaw.com

11   VVENT.0001
     Attorneys for Defendant
12
                                  UNITED STATES DISTRICT COURT
13
14                                  FOR THE DISTRICT OF NEVADA

15   Kush, Inc., a Nevada corporation,                Case No. 2:20-cv-00647-APG-NJK
16
                               Plaintiff,
17                                                       STIPULATED MOTION TO
18
             v.                                           EXTEND DEFENDANT’S
                                                        DEADLINE TO RESPOND TO
19   Frank Van Vranken, an individual; DOES I-        PLAINTIFF’S SECOND AMENDED
     X, inclusive, and ROE Corporations I-X,             COMPLAINT (ECF NO. 58)
20
     inclusive,
21                                                          (Assigned to the Honorable
                               Defendants.                     Andrew P. Gordon)
22
23           Defendant Frank Van Vranken, Sr. (“Defendant”), by and through undersigned
24   counsel, and Plaintiff Kush, Inc. (“Plaintiff”), by and through undersigned counsel, hereby
25
     submit their stipulated motion to continue Defendant’s deadline to respond to Plaintiff’s
26
27   Second Amended Complaint (ECF No. 58) from April 9, 2021 to April 30, 2021.

28




                                                  1
             Case 2:20-cv-00647-APG-NJK Document 62
                                                 61 Filed 04/12/21
                                                          04/09/21 Page 2 of 3
                                                                             4



 1           This request is submitted in good faith and not for the purpose of delay. Defendant
 2
     intends to file counterclaims in the coming weeks. If Defendant filed his Answer by the April
 3
     9, 2021 deadline, he would be entitled to amend it as a matter of course within 21 days
 4
 5   thereafter. See Fed. R. Civ. P. 15(a)(1)(A). Defendant has requested the additional time to
 6   avoid filing an Answer on April 9, 2021, only to then file a First Amended Answer &
 7
     Counterclaim on April 30, 2021. Instead of filing his pleadings in a piecemeal fashion,
 8
 9   Defendant will just file a single Answer & Counterclaim no later than April 30, 2021.

10           Furthermore, while settlement discussions broke down in mid-March 2021, the
11
     parties have continued to discuss settlement and are hopeful that they can resolve this dispute
12
     without proceeding to a trial on the merits. This case will be expensive to litigate if the parties
13
14   are unable to reach an amicable resolution. Extending this deadline and upcoming deadlines
15
     for discovery and dispositive motions should afford the parties enough time to fully explore
16
     settlement and—if possible—avoid significant litigation expenses.
17
18           The parties specifically stipulate that Defendant’s deadline to respond to Plaintiff’s

19   Second Amended Complaint (ECF No. 58) is extended from April 9, 2021 to April 30, 2021.
20
     Defendant shall file any counterclaims in conjunction with his answer no later than April 30,
21
22   2021.

23
                                                     IT IS SO ORDERED:
24
25
                                                     United States
                                                     Honorable     Magistrate
                                                                Andrew        Judge
                                                                        P. Gordon
26
                                                                  April 12, 2021
27                                                   DATED:
28




                                                      2
     Case 2:20-cv-00647-APG-NJK Document 62
                                         61 Filed 04/12/21
                                                  04/09/21 Page 3 of 3
                                                                     4



 1
     RESPECTFULLY SUBMITTED this 9th day of April, 2021.
 2
 3              CARPENTER, HAZLEWOOD, DELGADO & BOLEN, LLP
 4
                      By:
 5                          Gregory A. Stein, Esq.
                            1400 East Southern Avenue, Suite 400
 6
                            Tempe, Arizona 85282
 7                          Attorneys for Defendant
 8
 9              MARQUIS AURBACH COFFING
10                    By:   Kathleen A. Wilde (with permission)
11                          Jack Chen Min Juan, Esq.
                            Kathleen A. Wilde, Esq.
12                          10001 Park Run Drive
13                          Las Vegas, Nevada 89145
                            Attorneys for Defendant
14
15                  HOGAN HULET PLLC

16
                      By:   Ken Hogan (with permission)
17
                            Kenneth Hogan, Esq.
18                          Jeffrey Hulet, Esq.
                            1140 North Town Center Drive, Suite 300
19
                            Las Vegas, Nevada 89144
20                          Attorneys for Plaintiff
21
22
23
24
25
26
27
28




                                     3
